Citation Nr: 1301192	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A May 2009 rating decision denied service connection for multiple sclerosis and a January 2012 rating decision granted service connection for erectile dysfunction, assigning an initial noncompensable disability rating, and assigning special monthly compensation (SMC) for loss of use of a creative organ, effective September 7, 2010.  

In August 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who is rendering the determination in this case, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for multiple sclerosis, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power without evidence of a deformity of the penis. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected erectile dysfunction are not met during the appellate period.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim decided herein arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, the Veteran's service treatment records and all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  

The Veteran was afforded a VA examination in December 2011.  The examiner included a notation in the examination report indicating that the Veteran declined physical examination of the penis and reported normal anatomy with no penile deformity or abnormality.  The Veteran, at the time of his Board hearing, reported that he did not decline physical examination of the penis and was dismayed when he learned that the examiner reported such.  The Board cannot explain the inconsistency in the record and has considered whether a new VA examination is required.  However, the Veteran himself, during the Board hearing, denied any penile deformity.  As will be discussed below, the rating criteria provide a compensable disability rating for erectile dysfunction only when accompanied by penile deformity.  Thus, as even the Veteran asserts that there is no penile deformity and penile deformity is required for a compensable disability rating, a remand providing the Veteran an opportunity to undergo physical examination of the penis is not necessary in the present case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of the claim decided herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ fully explained the basis for a compensable disability rating and asked specific questions directed at identifying whether the Veteran had symptoms meeting the rating criteria.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms during the appellate period.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) . 

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  The Court has held that in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

By a January 2012 rating decision, Veteran's erectile dysfunction was initially rated as noncompensably disabling.  Erectile dysfunction is not listed on the Rating Schedule, and the RO thus assigned DCs 7599-7522, considering that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. §§ 4.20, 4.27.  The second diagnostic code is the residual condition on the basis for which the rating is determined.  The RO determined that the most closely analogous diagnostic code is DC 7522, for a penis deformity.  38 C.F.R. § 4.115b, DC 7522.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board finds no other applicable rating criteria, and the Veteran has not requested evaluation under any alternative rating criteria.

Pursuant to DC 7522, a 20 percent disability rating, the only compensable schedular rating is warranted for deformity of the penis with loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating, and a 20 percent disability rating is the maximum schedular rating provided. 38 C.F.R. § 4.115b, DC 7522.  In every instance where the rating schedule does not provide a zero percent, or non-compensable, evaluation, a zero percent evaluation shall be assigned where the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to DC 7522 indicates that review for entitlement to SMC under § 3.350 should be taken.  Such review was taken, and the Veteran was awarded SMC for loss of use of creative organ at the time of the January 2012 rating decision on appeal. 

The Veteran's VA treatment records are silent for any indication that he complained of, or presented with, a deformity of the penis. 

On VA examination in December 2011, the Veteran was diagnosed with erectile dysfunction.  He reported the use of pumps, prescription medication, and injections, without success.  The examiner reported that there was no history of voiding dysfunction or orchiectomy, recurrent symptomatic urinary tract or kidney infection, retrograde ejaculation, chronic epididymitis or prostatitis, benign or malignant neoplasm or metastases, scars, or other pertinent findings.  The examiner noted that the Veteran declined physical examination of the penis and reported normal anatomy with no penile deformity or abnormality.  

At the time of his Board hearing, the Veteran described his unsuccessful treatments for erectile dysfunction and asserted that he should be awarded a higher disability rating.  As discussed above, he denied having declined physical examination of the penis during his December 2011 VA examination; however, significantly, he also denied penile deformity.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for the Veteran's service-connected erectile dysfunction.  DC 7522 makes clear that a compensable rating for impotence requires both loss of erectile power and a penis deformity. Although there is evidence of record to show loss of erectile power in this case, there is no evidence of a penis deformity.  The Board is sympathetic to the Veteran's condition, but in the absence of any evidence of a penis deformity, the criteria for an initial compensable disability rating are not met.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's erectile dysfunction, manifested simply by unsuccessfully treated loss of erectile power.  Thus, referral for consideration of extraschedular rating is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for a TDIU is not raised by the record. Specifically, the VA examiner, in December 2011, opined that the Veteran's erectile dysfunction does not impact his ability to work, and the Veteran has not asserted otherwise.  Therefore, the Board finds that no further consideration of a TDIU is warranted. 


ORDER

An initial compensable disability rating for service-connected erectile dysfunction is denied. 


(Continued on the next page)

REMAND

Additional development is needed prior to further disposition of the claim of entitlement to service connection for multiple sclerosis.

The Veteran, during his Board hearing, asserted that he was entitled to service connection for multiple sclerosis on the basis that such began during his active service.  He asserts that during service, in 1970, he lost some feeling in the right arm and sought treatment.  He reported that he was told to come back for additional treatment if the symptoms did not resolve.  He reported that in 1975 or 1976, after his period of active service, he underwent examination that included a finding that his facial movements were good.  He reported that since separation from service, he has experienced occasional dizziness or numbness, with some unbalanced walking and dropping things.  He asserted that five or six years prior, he sought treatment for an audiological issue and underwent testing that revealed multiple sclerosis.  He described to the Board that his son was very ill with multiple sclerosis and that he wondered about the etiology of his son's multiple sclerosis as well.  He noted that he did not know if exposure to herbicides could have caused his multiple sclerosis.  He asserted that testing and knowledge of multiple sclerosis was not sophisticated enough in 1970, or 1976, for him to have been properly medically evaluated.  

Review of the Veteran's service treatment records is silent for any complaint, treatment, or diagnosis of a condition related to numbness of the right arm, or any body part.  Review of a VA examination, conducted in October 1976 for the purpose of adjudicating the Veteran's claim for service connection for hematuria, indicates that his neurological system was examined, along with other body systems, and no abnormality was noted.  His VA treatment records dated in October 2008 indicate that he was diagnosed with multiple sclerosis.  

While the Veteran's service treatment records are silent for his complaints of right-arm numbness, he is competent to report that he experienced such during active service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).
To date, VA has not sought a medical opinion as to whether the Veteran's multiple sclerosis is related to service, including his complaints of right-arm numbness.  A VA examination is thus in order.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.       § 3.159(c)(4) (2012); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In this regard, the Veteran's DD-214, his service separation form, establishes that he had service in the Republic of Vietnam, and exposure to herbicides is presumed.  While multiple sclerosis is not a condition which is presumptively related to herbicide exposure, a Veteran who contracts a disease  not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  See 38 C.F.R. § 3.309 (2012); Combee v. Brown, 34 F.3d 1039, 1042 (1994).  Further, service connection for multiple sclerosis will be rebuttably presumed if manifest to a compensable degree within seven years following active service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Thus, on remand, the VA examiner should also consider whether the Veteran's multiple sclerosis is related to his presumed in-service exposure to herbicides or whether there is evidence that the Veteran's multiple sclerosis was manifest to a compensable degree within seven years of separation from service, or by January 1979.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his multiple sclerosis.  

(a)  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's multiple sclerosis was incurred in service, or is otherwise related to service, including his complaints of right-arm numbness or presumed exposure to herbicides.
(b)  The examiner must also opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's multiple sclerosis became manifest to a compensable degree within seven years of separation from service, or by January 1979.  

The examiner must consider the Veteran's lay statements regarding his in-service symptoms and complaints of right-arm numbness, and his statements of occasional dizziness, numbness, unbalanced walking, and dropping things after his separation from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion). 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim of entitlement to service connection for multiple sclerosis, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


